SHAHOOD, J.
Appellant, Eugene Tarquinio, appeals the Final Order authorizing continued involuntary placement in a mental hospital. We hold that affirmance is warranted in this case because the state met its burden of proving by clear and convincing evidence that appellant meets the criteria for continued involuntary placement pursuant to section 394.467(1), Florida Statutes. Specifically, the state has shown that appellant is incapable of surviving alone and is likely to neglect himself, and this poses a threat of substantial harm to his well-being.

Affirmed.

STEVENSON, C.J., and MAY, J., concur.